DETAILED CORRESPONDENCE
The amendment filed on 3-4-2021 is acknowledged. Claim 1 has been amended. Claims 1, 4-11 and 13-26 are pending. Claims 8 and 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4-7, 9-11 and 13-14 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1, 4-7 and 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the relative term "minimally immunogenic" in claim 1 is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1, 4-7, 9-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2005/0079157 – IDS filed on 5-18-2017), Kang et al. (U.S. Patent Application Publication U.S. 2012/0237522) and Saha et al. (U.S. Patent Application Publication U.S. 2016/0051597) is maintained for reasons of record. 
Applicant argues:
1.  Kang et al. uses the anti-PD1 antibodies to negate the unresponsiveness of iNKT cells due to the upregulation of PD1.
2.  Kang et al. does not disclose the solo use of an anti-PD1 antibody or a combination with any agent other than an NKT cell ligand to treat cancer.
3.  Figures 1 and 2A of the specification demonstrate the unexpected synergistic effect of the combination of anti-PD-1 antibodies and C. novyi spores in minimally immunogenic solid breast tumors.

	Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Points 1 and 2, Kang et al. demonstrates that effectiveness anti-PD-1 antibodies in negating the negative effect of PD-1 with regard to cancer treatments. Given that the skilled artisan would be aware that PD-1 is associated with poor prognosis in breast cancers (as evidenced by Muenst et al. – Breast Cancer Res. Treat. Vol. 139, pages 667-676), the skilled artisan would readily recognize the value of anti-PD-1 antibodies in combination treatments. Moreover, Applicant is reminded that the instant claims do not preclude a combination therapy comprising NKT cell ligands, anti-PD-1 antibodies and C. novyi spores.
	With regard to Point 3, Applicant’s assertion of unexpected synergy (i.e. an unexpected result) has been fully considered and deemed non-persuasive. Applicant’s assertion is reliant on Figure 2A of the specification. However, while said figure discloses data regarding the efficacy of the anti-PD-1 antibody treatment and the utilization of the combination of an anti-PD-1 antibody and Clostridium novyi spores, there is no data regarding the efficacy of Clostridium novyi spores. Consequently, one cannot discern from the presented data whether the increased efficacy of the combination of an anti-PD-1 antibody and Clostridium novyi spores is additive or synergistic. Moreover, Figure 2A clearly discloses that a combination of an anti-CTLA-4 antibody and Clostridium novyi spores has an increased efficacy compared to the anti-CTLA-4 antibody alone thereby demonstrating that the efficacy of the combination an anti-PD-1 antibody and Clostridium novyi spores does not constitute an unexpected result. 

As outlined previously, Dang et al. disclose the use of Clostridium novyi-NT spores to treat cancers (see abstract). Dang et al. further disclose that said cancers include solid tumors (see Examples) and that said spores can be used in conjunction with another anti-tumor agent and that said anti-tumor agent can be any that are known in the art generally (see paragraph [0023]) and an antibody specifically (see claim 18).
	Dang et al. differs from the instant invention in that they don’t disclose the additional anti-tumor agent as being an anti-PD 1 antibody.
	Kang et al. discloses the use of anti-PD-1 antibodies to treat cancers (see abstract) and that said cancers include solid breast tumors (see paragraph [0030]) and that said antibodies can be used in combination with other anti-tumor therapies (see paragraph [0031]).
	Saha et al. disclose the use of Clostridium novyi-NT spores to treat solid tumors (see abstract). Saha et al. further disclose that said solid tumors can be solid breast tumors (see paragraph [0033]). 
It would have been obvious for one of ordinary skill in the art to utilize the Clostridium novyi-NT spores of Dang et al. in combination with anti-PD-1 antibodies of Kang et al. in order to increase the efficacy of the treatment.
	One would have had a reasonable expectation of success as both Dang et al. and Kang et al. disclose that their respective treatment modalities can be used in combination with other treatments and Saha et al. disclose the efficacy of treating solid breast tumors with Clostridium novyi-NT spores. Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single compositions is deemed to be obvious.

The rejection of claims 1, 4-7, 9-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication U.S. 2012/0237522) and Saha et al. (U.S. Patent Application Publication U.S. 2016/0051597) is maintained for reasons of record. 
Applicant argues:
1.  Kang et al. uses the anti-PD1 antibodies to negate the unresponsiveness of iNKT cells due to the upregulation of PD1.
2.  Kang et al. does not disclose the solo use of an anti-PD1 antibody or a combination with any agent other than an NKT cell ligand to treat cancer.
3.  Figures 1 and 2A of the specification demonstrate the unexpected synergistic effect of the combination of anti-PD-1 antibodies and C. novyi spores in minimally immunogenic solid breast tumors.

	Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Points 1 and 2, Kang et al. demonstrates that effectiveness anti-PD-1 antibodies in negating the negative effect of PD-1 with regard to cancer treatments. Given that the skilled artisan would be aware that PD-1 is associated with poor prognosis in breast cancers (as evidenced by Muenst et al. – Breast Cancer Res. Treat. Vol. 139, pages 667-676), the skilled artisan would readily recognize the value of anti-PD-1 antibodies in combination treatments. Moreover, Applicant is reminded that the instant claims do not preclude a combination therapy comprising NKT cell ligands, anti-PD-1 antibodies and C. novyi spores.
	With regard to Point 3, Applicant’s assertion of unexpected synergy (i.e. an unexpected result) has been fully considered and deemed non-persuasive. Applicant’s assertion is reliant on Figure 2A of the specification. However, while said figure discloses data regarding the efficacy of the anti-PD-1 antibody treatment and the utilization of the combination of an anti-PD-1 antibody and Clostridium novyi spores, there is no data regarding the efficacy of Clostridium novyi spores. Consequently, one cannot discern from the presented data whether the increased efficacy of the combination of an anti-PD-1 antibody and Clostridium novyi spores is additive or synergistic. Moreover, Figure 2A clearly discloses that a combination of an anti-CTLA-4 antibody and Clostridium novyi spores has an increased efficacy compared to the anti-CTLA-4 antibody alone thereby demonstrating that the efficacy of the combination an anti-PD-1 antibody and Clostridium novyi spores does not constitute an unexpected result. 

As outlined previously, Saha et al. disclose the use of Clostridium novyi-NT spores to treat solid tumors (see abstract). Saha et al. further disclose that said solid tumors can be solid breast tumors (see paragraph [0033]). 
Saha et al. differs from the instant invention in that they don’t disclose the additional anti-tumor agent as being an anti-PD 1 antibody.
	Kang et al. discloses the use of anti-PD-1 antibodies to treat cancers (see abstract) and that said cancers include solid breast tumors (see paragraph [0030]) and that said antibodies can be used in combination with other anti-tumor therapies (see paragraph [0031]).
	It would have been obvious for one of ordinary skill in the art to utilize the Clostridium novyi-NT spores of Dang et al. in combination with anti-PD-1 antibodies of Kang et al. in order to increase the efficacy of the treatment.
	One would have had a reasonable expectation of success as both Dang et al. and Kang et al. disclose that their respective treatment modalities can be used in combination with other treatments and Saha et al. disclose the efficacy of treating solid breast tumors with Clostridium novyi-NT spores.
Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single compositions is deemed to be obvious.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 8, 2021